IN THE COMMONWEALTH COURT OF PENNSYLVANIA


George Norman Green                          :
                                             :
      v.                                     :
                                             :
Southeastern Pennsylvania                    :
Transportation Authority,                    :
                                Appellant    :     No. 65 C.D. 2015


                                      ORDER


            NOW, December 16, 2015, having considered appellee’s application for

reargument and appellant’s response thereto, the application is denied.



                                             DAN PELLEGRINI,
                                             President Judge